                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                        SAN JOSE DIVISION

                                   5

                                   6     SALINAS VALLEY PRODUCE, INC.,                     Case No. 19-cv-02692-BLF
                                   7                    Plaintiff,
                                                                                           ORDER GRANTING PLAINTIFF’S EX
                                   8             v.                                        PARTE APPLICATION FOR
                                                                                           TEMPORARY RESTRAINING ORDER
                                   9     GOLDEN RULE PRODUCE, INC., et al.,                WITHOUT NOTICE; ISSUING ORDER
                                                                                           TO SHOW CAUSE FOR
                                  10                    Defendants.                        PRELIMINARY INJUNCTION
                                  11                                                       [Re: ECF 9]
                                  12          Before the Court is Plaintiff’s Ex Parte Application for Temporary Restraining Order
Northern District of California
 United States District Court




                                  13   Without Notice (“Application for TRO”). ECF 9. Also pending before the Court is Plaintiff’s
                                  14   Motion for Preliminary Injunction. ECF 10. The Court finds the Application for TRO suitable for
                                  15   submission without oral argument. For the reasons that follow, Plaintiff’s Application for TRO is
                                  16   GRANTED, and Defendants are hereby ORDERED TO SHOW CAUSE why a preliminary
                                  17   injunction should not issue.
                                  18     I.   BACKGROUND
                                  19          On May 17, 2019, Plaintiff Salinas Valley Produce, Inc. filed suit against Defendants
                                  20   Golden Rule Produce, Inc. and Dimitrios Tsigaris, alleging violation of the Perishable Agricultural
                                  21   Commodities Act (7 U.S.C. §§ 499a et seq.) (“PACA”), failure to pay PACA trust assets, breach
                                  22   of contract, breach of fiduciary duty, and conversion and unlawful retention of PACA trust assets.
                                  23   See generally Compl., ECF 1. Plaintiff holds a PACA license and sells wholesale quantities of
                                  24   perishable agricultural commodities in interstate commerce. See Compl. ¶ 2. Defendant Golden
                                  25   Rule Produce is also licensed under PACA and is a wholesale distributor of produce. See id. ¶ 3.
                                  26   Defendant Tsigaris is a principal of Defendant Golden Rule Produce. See id.
                                  27          Plaintiff alleges that it sold $275,178.00 worth of fresh produce to Defendants between
                                  28   October 16, 2017, and March 19, 2019. See Compl. ¶ 6. Plaintiff further alleges that Defendants
                                   1   have failed to pay for this produce despite repeated demands, and that under PACA Plaintiff “is a

                                   2   beneficiary of a statutory trust res designated as a fund from which it can be assured payment.”

                                   3   See id. ¶ 8. Plaintiff asserts that the trust became effective at the time Defendants began accepting

                                   4   shipments of produce. Id.

                                   5    II.      LEGAL STANDARD
                                   6             Under Federal Rule of Civil Procedure 65(b), a court may grant a temporary restraining

                                   7   order without notice to the adverse party if:

                                   8             (1) specific facts in an affidavit or a verified complaint clearly show that immediate and
                                                     irreparable injury, loss, or damage will result to the movant before the adversary party
                                   9                 can be heard in opposition; and
                                                 (2) the movant’s attorney certifies in writing any efforts made to give notice and the
                                  10                 reasons why it should not be required.
                                  11   Fed. R. Civ. P. 65(b).
                                  12             The substantive standard for issuing a temporary restraining order is identical to the
Northern District of California
 United States District Court




                                  13   standard for issuing a preliminary injunction. See Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush
                                  14   & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001); Lockheed Missile & Space Co. v. Hughes Aircraft,
                                  15   887 F. Supp. 1320, 1323 (N.D. Cal. 1995). An injunction is a matter of equitable discretion and is
                                  16   “an extraordinary remedy that may only be awarded upon a clear showing that the [moving party]
                                  17   is entitled to such relief.” Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 22
                                  18   (2008).
                                  19             A party seeking preliminary injunctive relief must establish “[1] that he is likely to succeed
                                  20   on the merits, [2] that he is likely to suffer irreparable harm in the absence of preliminary relief,
                                  21   [3] that the balance of equities tips in his favor, and [4] that an injunction is in the public interest.”
                                  22   Winter, 555 U.S. at 20. Alternatively, an injunction can issue where “the likelihood of success is
                                  23   such that serious questions going to the merits were raised and the balance of hardships tips
                                  24   sharply in [the moving party’s] favor,” provided that the moving party can also demonstrate the
                                  25   other Winter factors. Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir.
                                  26   2011) (citation and internal quotation marks omitted). Showing “serious questions going to the
                                  27   merits” requires more than establishing that “success is more likely than not;” rather, it requires
                                  28   the moving party to demonstrate a “substantial case for relief on the merits.” Leiva–Perez v.
                                                                                           2
                                   1   Holder, 640 F.3d 962, 967 (9th Cir. 2011). Under either standard, the moving party bears the

                                   2   burden of making a clear showing on these elements and on entitlement to this extraordinary

                                   3   remedy. Earth Island Inst. v. Carlton, 626 F.3d 462, 469 (9th Cir. 2010).

                                   4   III.   DISCUSSION
                                   5          Plaintiff’s Application for TRO “seeks to enjoin Golden Rule and its officers, agents,

                                   6   servants, employees, successors, banking institutions, attorneys, and all other persons in active

                                   7   concert or participation with them (including defendant, Dimitrios Tsigaris), from using,

                                   8   consuming or otherwise dissipating trust assets under PACA, or making payment of any PACA

                                   9   trust asset to any creditor, person, or entity until full payment of $275,128.00, plus interest, costs,

                                  10   and attorneys’ fees to [Plaintiff], further order of this Court or [Plaintiff’s] agreement.” See

                                  11   Application for TRO at 1–2. Plaintiff argues that absent this relief, “[Plaintiff] will suffer

                                  12   immediate and irreparable injury, loss, and damage due to Golden Rule’s continued dissipation of
Northern District of California
 United States District Court




                                  13   [Plaintiff’s] interest in the statutory trust until judgment can be granted on the merits.” See id. at

                                  14   2. In support, Plaintiff submits a Memorandum of Points and Authorities (ECF 9-4), the

                                  15   Declaration of Alejandro Aguilar (ECF 9-1), the Declaration of Kaipo Young (ECF 9-2), and an

                                  16   Attorney Certification Why Notice Should Not Be Required (ECF 9-3). As discussed below, the

                                  17   Court GRANTS Plaintiff’s Application for TRO.

                                  18          A.    Likelihood of Success on the Merits
                                  19          Plaintiff has demonstrated a likelihood of success on the merits because Plaintiff submits

                                  20   evidence that Defendants have not paid for the produce they received from Plaintiff and sets forth

                                  21   that PACA provides for the relief requested. Specifically, Plaintiff’s declarations demonstrate that

                                  22   (1) Plaintiff is a licensed dealer under PACA; (2) Golden Rule is licensed under PACA;

                                  23   (3) between October 16, 2017, and March 19, 2019, Plaintiff sold and delivered $275,128.00

                                  24   worth of fresh produce to Defendants; (4) Golden Rule received and accepted the produce without

                                  25   objection; (5) each shipment was invoiced according to PACA requirements; and (6) Golden Rule

                                  26   failed to pay the invoices within the agreed payment terms and the cumulative amount of

                                  27   $275,128.00 remains overdue and unpaid. See Aguilar Decl. ¶¶ 5–9, 11–18; Young Decl. ¶¶ 16,

                                  28   17; see also Ex.’s A–D to Aguilar Decl.; Ex.’s A–C to Young Decl. Accordingly, Plaintiff has
                                                                                          3
                                   1   shown a strong likelihood of success on the merits.

                                   2          B.    Irreparable Harm
                                   3          Plaintiff asserts that Golden Rule (1) is in severe financial jeopardy; (2) has either

                                   4   dissipated or threatened to dissipate the trust assets subject to PACA, 7 U.S.C. § 499e(c)(2); and

                                   5   (3) is not or may not be in a position to pay Plaintiff’s PACA trust claim. See Memorandum

                                   6   at 7–8, ECF 9-4. Plaintiff submits evidence that multiple checks from Golden Rule to Plaintiff

                                   7   were returned by the bank for insufficient funds. See Aguilar Decl. ¶ 15; see also Ex. C to Aguilar

                                   8   Decl. In March 2019, Plaintiff received two additional checks from Golden Rule but did not

                                   9   attempt to cash them because Plaintiff was informed that the Golden Rule bank account contained

                                  10   insufficient funds. See Aguilar Decl. ¶ 16. Plaintiff has continued to demand payment from

                                  11   Defendants, to no avail. See id. ¶¶ 13–14, 18. In the meantime, Defendants have made payments

                                  12   to other creditors or owe significant sums to other creditors that jeopardize Plaintiff’s ability to
Northern District of California
 United States District Court




                                  13   recover. See Young Decl. ¶¶ 6–10, 12–13. Based upon the pleadings, declarations, and other

                                  14   submissions Plaintiff has filed in this action, the Court concludes that Plaintiff will suffer

                                  15   immediate and irreparable injury due to Golden Rule’s dissipation of Plaintiff’s beneficial interest

                                  16   in the statutory trust created under PACA, 7 U.S.C. §499e(c), and that this dissipation will

                                  17   continue in the absence of injunctive relief.

                                  18          C.    Remaining Winter Factors
                                  19          The Court finds that the balance of equities tips in Plaintiff’s favor, and Congress has

                                  20   found that the public interest is served by the enforcement of these trusts. See 7 U.S.C.

                                  21   § 499e(c)(1). Thus, the remaining Winter factors are in Plaintiff’s favor.

                                  22          D.    Notice
                                  23          The Court concludes that if notice is given to Golden Rule during the pendency of

                                  24   Plaintiff’s Application for TRO, trust assets under PACA, 7 U.S.C. §499e(c), will be further

                                  25   threatened with dissipation before the Application for TRO is heard. As noted in the legislative

                                  26   history of PACA, once dissipation has occurred, recovery of trust assets is all but impossible. See

                                  27   H.R. Rep. No. 543, 98th Cong., 2d Sess. 4 (1983), reprinted in 1984 U.S. Code Cong. & Admin.

                                  28   News 405, 411; see also Chula Brand CA, Corp. v. Martinez, 2017 WL 107672, at *3 (S.D. Cal.
                                                                                          4
                                   1   Jan. 11, 2017). Entry of the instant order without notice assures retention of the trust assets under

                                   2   the control of this Court, which is specifically vested with jurisdiction over the trust. 7 U.S.C.

                                   3   § 499e(c)(5). In accord with Rule 65(b)(1), Plaintiff’s attorney has certified why notice should not

                                   4   be required. See Attorney Certification Why Notice Should Not Be Required, ECF 9-3.

                                   5          E.     Bond
                                   6           Plaintiff requests that no bond be required. See Application for TRO at 10. The Court

                                   7   agrees. It would appear that Defendants already possess $275,178.00 worth of trust assets from

                                   8   Plaintiff as security for the issuance of injunctive relief.

                                   9          F.     Conclusion
                                  10           In conclusion, the Court hereby GRANTS Plaintiff’s Application for TRO.

                                  11   IV.     ORDER
                                  12           For the foregoing reasons, the Court finds that Plaintiff will suffer immediate and
Northern District of California
 United States District Court




                                  13   irreparable injury in the form of a loss of trust assets unless the instant order is granted without

                                  14   notice. Accordingly, IT IS HEREBY ORDERED that:

                                  15           1. This Temporary Restraining Order is entered this 20th day of June, 2019.

                                  16           2. Pending hearing on the Order to Show Cause scheduled below, Defendant Golden Rule

                                  17               Produce, Inc. and its officers, agents, servants, employees, attorneys, subsidiaries,

                                  18               assigns, banking and financial institutions, and all persons in active concert or

                                  19               participation with Golden Rule Produce, Inc. (including Defendant Dimitrios Tsigaris)

                                  20               are enjoined and restrained from dissipating, paying, transferring, encumbering,

                                  21               assigning or selling any and all assets covered by or subject to the PACA trust

                                  22               provisions until further order of the Court.

                                  23           3. Under PACA, 7 U.S.C. §499e(c)(2), the assets subject to this order include all of

                                  24               Golden Rule Produce, Inc.’s assets, unless it or a third party can prove to this Court

                                  25               that a particular asset is not derived from perishable agricultural commodities,

                                  26               inventories of food, other products derived from perishable agricultural commodities,

                                  27               receivables or proceeds from the sale of such commodities or products, or purchased

                                  28               with funds from a comingled account containing proceeds from the sale of such
                                                                                           5
                                   1      commodities or products. However, Golden Rule Produce, Inc. may sell perishable

                                   2      agricultural commodities or products derived from perishable agricultural commodities

                                   3      for fair compensation, without right of set-off, on the condition that Golden Rule

                                   4      Produce, Inc. accounts for and maintain the proceeds of any sale subject to this Order.

                                   5   4. Plaintiff shall serve Defendants, or their registered agent, or their counsel, with a copy

                                   6      of this Order no later than June 24, 2019.

                                   7   5. Golden Rule Produce, Inc. shall serve a copy of this Order on all banking or financial

                                   8      institutions with which it conducts business, or any person or entity who may be

                                   9      holding assets for or on its behalf.

                                  10   6. This Order is binding upon the parties to this action, banking and financial institutions,

                                  11      and all other persons or entities receiving actual notice of this Order by personal

                                  12      service, including email, facsimile transmission, priority mail, or Federal Express.
Northern District of California
 United States District Court




                                  13   7. The $275,178.00 in PACA trust assets allegedly belonging to Plaintiff and in Golden

                                  14      Rule Produce, Inc.’s possession will serve as Plaintiff’s security for this injunction as

                                  15      required by FRCP 65(c).

                                  16   8. A hearing on Plaintiff’s Motion for Preliminary Injunction (ECF 10) is set for June 27,

                                  17      2019, at 9:00 A.M., in Courtroom 3, 5th Floor, U.S. District Court, 280 South 1st

                                  18      Street, San Jose, CA 95113.

                                  19   9. Defendants are ORDERED TO SHOW CAUSE why a preliminary injunction should

                                  20      not issue enjoining them from distributing PACA trust funds as set out in Plaintiff’s

                                  21      Motion for Preliminary Injunction. Defendants’ opposition shall be filed no later than

                                  22      June 25, 2019.

                                  23   10. Defendants may apply to the court for modification or dissolution of this Temporary

                                  24      Restraining Order on two days’ notice, or such shorter notice as the court may allow.

                                  25      See Fed. R. Civ. P. 65(b).

                                  26   11. The parties may stipulate to a later hearing date on the Motion for Preliminary

                                  27      Injunction upon agreement that this TRO will remain in effect until the hearing date.

                                  28      Motions are heard on Thursdays at 9:00 A.M. Due to the Court’s unavailability, no
                                                                                 6
                                   1             motions will be heard from June 28 to July 15, 2019.

                                   2          IT IS SO ORDERED.

                                   3   Dated: June 20, 2019

                                   4                                                ______________________________________
                                                                                    BETH LABSON FREEMAN
                                   5                                                United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     7
